



Exhibit 10.3




THE PROGRESSIVE CORPORATION
2019 GAINSHARING PLAN




1.    The Plan. The Progressive Corporation and its wholly-owned and
majority-owned subsidiaries and down-stream affiliates (collectively,
"Progressive" or the "Company") have adopted The Progressive Corporation 2019
Gainsharing Plan (the "Plan") as part of their overall compensation program. The
Plan is performance-based, is not a form of commission compensation, and is
administered under the direction of the Compensation Committee of the Board of
Directors of The Progressive Corporation (the “Committee”). Payment under the
Plan, if any, is based on Company performance as defined by the Plan, not
individual employee performance. Plan years will coincide with Progressive’s
fiscal years.


2.    Participants. Plan participants for each Plan year shall include all
officers and regular employees of Progressive, unless determined otherwise by
the Committee. Temporary employees are not eligible to participate in the Plan.
Throughout this Plan, references to “executive officers” refer to executive
officers within the meaning of any Securities and Exchange Commission (“SEC”) or
New York Stock Exchange rule applicable to the Company.


3.    Gainsharing Formula. Subject to the terms of the Plan, Annual Gainsharing
Payments will be determined by application of the following formula:


Annual Gainsharing = Paid Eligible Earnings x Target Percentage x Performance
Factor
Payment


4.    Paid Eligible Earnings. Paid Eligible Earnings for any Plan year shall
mean and include the following: regular, Earned Time Benefit pay (including
Protected ETB-PSL but excluding the payout of unused Earned Time Benefit pay at
termination), sick pay, holiday pay, funeral pay, overtime pay, military make-up
pay, shift differential, and retroactive payments of any of the foregoing items,
in each case received by the participant during the Plan year for work or
services performed as an officer or employee of Progressive.


For purposes of the Plan, and notwithstanding the foregoing, Paid Eligible
Earnings shall exclude all other types of compensation, including, without
limitation: any short-term or long-term disability payments made to the
participant; the earnings replacement component of any workers’ compensation
benefit or award; any amounts paid pursuant to a judgment in, or settlement
related to, any action, suit or proceeding, whether in law or equity, to any
extent arising from or relating to a participant’s employment with the Company,
or work or services performed for or on behalf of the Company; any amount paid
under a separation allowance (or severance) plan; any bonus, Gainsharing or
other incentive compensation award (whether denominated, or payable, in cash or
equity), including, without limitation, payments from any discretionary cash
fund; any dividend payments or dividend equivalent amounts; any unused Earned
Time Benefit; and any other payment required by applicable law to be paid to a
participant by the Company and intended to replace all or any portion of wages
or earnings during a period of unemployment, whether due to illness, disability
or otherwise (including, but not limited to, payments made pursuant to any
statute, rule or regulation of a governmental authority relating to leave on
account of maternity, paternity, parental status or responsibility, or
sickness).


5.    Target Percentages. Target Percentages vary by position. Target
Percentages for Plan participants typically are as follows:







--------------------------------------------------------------------------------





POSITION
TARGET %
Chief Executive Officer and Other Executive Officers
Determined by the Compensation Committee
Other Senior Executives and Executive Level Managers
60 - 150%
Business Leaders
35 - 60%
Directors and Senior Directors
20 - 35%
Middle Managers and Senior Managers
15 - 20%
Senior Professionals and Entry Level Managers
8 - 20%
Administrative Support and Entry Level Professionals
0 - 8%



Target Percentages will be established within the above ranges by, and may be
changed with the approval of, the Chief Human Resource Officer; provided that
the Chief Human Resource Officer may establish appropriate procedures to
evaluate the need for, and if appropriate, implement individual exceptions to,
the foregoing ranges. Target Percentages may be changed from year to year by the
Chief Human Resource Officer. The Chief Human Resource Officer may consult with
the Chief Executive Officer on any of the foregoing decisions. Notwithstanding
anything herein to the contrary, only the Committee may establish or modify the
Target Percentages for the Company’s executive officers.


If a participant’s Target Percentage changes during a Plan year, the Target
Percentages used to calculate such participant’s Annual Gainsharing Payment
hereunder shall be weighted appropriately to reflect such participant’s tenure
in each such position during the Plan year.


6.
The Performance Factor.



A.    Core Business Defined


The Performance Factor shall be determined by the performance of the Core
Business during the Plan year, pursuant to the procedures and calculations
described below. The “Core Business” shall be comprised of the following:
•
The Agency Auto business unit, consisting of the auto business produced by
independent agents or brokers, including Strategic Alliances Agency auto, but
excluding all Agency special lines businesses;

•
The Direct Auto business unit, consisting of the personal auto business produced
by phone, over the Internet, or via a mobile device, but excluding all Direct
special lines businesses;

•
The special lines business unit, which shall consist of special lines businesses
generated by agents and brokers or directly by phone, over the Internet, or via
a mobile device;

•
The Commercial Lines business unit; and

•
The Property business unit.



Each of the Agency Auto, Direct Auto, special lines, Commercial Lines and
Property business units is referred to herein as a “Business Unit” or “Unit.”
Notwithstanding the foregoing descriptions, for all purposes under this Plan,
the following are excluded from the Core Business results (both





--------------------------------------------------------------------------------





growth and profitability): results of the Professional Liability business, the
Midland Financial Group, Inc. and other businesses in run-off; results of
Property Plus Insurance Agency; results of the CAIP Servicing Group; flood
insurance policies, renters insurance policies, umbrella policies and related
expenses; business owners’ policies and related expenses; and any results of any
Commercial Lines product or program pursuant to which the Company insures any
transportation network company or other entity engaged in a ride, cartage, or
vehicle sharing business, operation, platform, or program or in a business based
on matching and/or sharing time, use and/or assets by and among people and/or
businesses.


B.    Matrices


For purposes of computing a performance score for the Core Business, operating
performance results for each Business Unit are evaluated using a performance
matrix for the Plan year. Each matrix assigns performance scores to various
combinations of profitability and growth outcomes for the applicable Business
Unit. Those scores are then weighted and combined to produce a Performance
Factor as described in 6.D. below.


For 2019, and for each Plan year thereafter until otherwise determined by the
Committee, each Business Unit will be evaluated, and separate Gainsharing
matrices will be established by the Committee for the following:


•
Agency Auto;

•
Direct Auto;

•
Special lines;

•
Commercial Lines; and

•
Property.



C.    Performance Measures


Growth. The growth measure for the Plan year under all matrices will be based on
policies in force (“PIFs”).


For all matrices, growth will be measured by the percentage change in average
PIFs for the Plan year compared to the average PIFs of the immediately preceding
fiscal year. Average PIFs for the Plan year and for the immediately preceding
fiscal year will be determined by adding the fiscal-month-end number of PIFs for
each month during such year and dividing the total by twelve.


Assigned risk business will not be included in determining the growth of any
Business Unit.


Profitability. For all Business Unit matrices, the measurement of profitability
will be the combined ratio (calculated in accordance with U.S. generally
accepted accounting principles) (the “GAAP Combined Ratio”) for the Plan year
for the applicable Unit.


Assigned risk business will be included in determining the GAAP Combined Ratio
for the applicable Business Unit. The net operating expense of Corporate
Products (e.g., self-insurance) shall be apportioned among the appropriate
Business Units in accordance with the respective amount(s) of net earned
premiums generated by each such Business Unit and will be reflected in the
calculation of the GAAP Combined Ratio for such Business Units.





--------------------------------------------------------------------------------









D.
Calculation of Performance Factor



Performance Scores


Using the actual performance results and the Gainsharing matrix for each
Business Unit, the GAAP Combined Ratio for each such Unit will be matched with
the growth levels achieved by such Unit, to determine the performance score for
each such Unit. The performance score for each Business Unit, which will be used
to calculate the Performance Factor as described further below, can vary from 0
to 2.0.


Performance Factor


The resulting performance scores for each of the Agency Auto, Direct Auto,
special lines, Commercial Lines and Property Business Units will then be
multiplied by a weighting factor, which shall be a fraction or decimal
equivalent, determined by dividing the net earned premiums generated by such
Business Unit during the Plan year by the net earned premiums generated by all
of the Business Units comprising the Core Business in the aggregate. The sum of
these weighted performance scores will be the Performance Factor for the Plan
year.


E.    Limitations


The final Performance Factor cannot exceed 2.0.


7.    Payment Procedures; Deferral.


A.
Executive Team.



In the case of a Participant who is the Chief Executive Officer or an executive
officer reporting directly to the Chief Executive Officer as of February 14,
2019 (collectively, the “Executive Team”), subject to Paragraphs 9 and 16 below,
Annual Gainsharing Payments shall be paid after the Committee determines the
Performance Factor but in any event prior to March 15th of the year immediately
following the Plan year; provided, however, that the Committee may, in its sole
discretion, reduce the amount of, or eliminate in full, any Annual Gainsharing
Payment to a member of the Executive Team at any time before payment, for any or
no reason. The Committee may, in its sole discretion, treat individual members
of the Executive Team differently for these purposes. Any such determination by
the Committee shall be final and binding on each Participant whose Annual
Gainsharing Payment is affected thereby and on such Participant’s estate and
beneficiaries.




B.
Other Participants.

In the case of participants who are not members of the Executive Team, subject
to Paragraphs 9 and 16 below, no later than December 31 of each Plan year, each
participant will receive an initial payment in respect of his or her Annual
Gainsharing Payment for that Plan year, if any, equal to 75% of an amount
calculated on the basis of Paid Eligible Earnings for the first 24 pay periods
of the Plan year, estimated earnings for the remainder of the Plan year, and an
estimated performance factor determined using the performance data for each
Business Unit through the first 11 months of the Plan year (estimated, if
necessary), the applicable Gainsharing matrix and the calculations described
above. Subject to Paragraphs 9 and 16 below, no later than February 28 of the
following year, each participant will receive the amount equal to (x) his or her
Annual Gainsharing Payment, if any, for such Plan year, based on his or her Paid
Eligible Earnings and





--------------------------------------------------------------------------------





performance data for the entire Plan year, minus (y) the amount of the initial
payment received by such participant pursuant to the immediately preceding
sentence.


C.
Deferral



Any Plan participant who is then eligible to participate in The Progressive
Corporation Executive Deferred Compensation Plan ("Deferral Plan") may elect to
defer all or a portion of the Annual Gainsharing Payment otherwise payable to
him/her under this Plan, subject to and in accordance with the terms of the
Deferral Plan. If a Plan participant has made such an election under the
Deferral Plan, then to the extent of such election, the Annual Gainsharing
Payment will, instead of being paid to such participant as described in the
immediately preceding paragraphs, be credited to such participant’s account
under the Deferral Plan in accordance with the terms of the Deferral Plan.


8.    Other Plans. If, for any Plan year, an employee has been selected to
participate in both this Plan and another cash incentive plan offered by the
Company, then with respect to such employee, the Gainsharing formula set forth
in Paragraph 3 hereof shall be appropriately adjusted by applying a weighting
factor to reflect the proportion of the employee’s total annual incentive
opportunity that is being provided by this Plan. The Committee shall have full
authority to determine the incentive plan or plans in which any employee will
participate during any plan year and, if an employee is selected to participate
in more than one plan, the weighting factor that will apply to each such plan.
Notwithstanding Section 3, if, for any Plan year, an employee has been selected
to participate in both this Plan and the commission or any other cash incentive
plan for employees of Property Plus Insurance Agency (“PPIA Plans;” and such
employee being referred to as a “PPIA Employee”), then such PPIA Employee’s
Annual Gainsharing Payment shall be reduced, potentially to zero, by any and all
amounts earned by such PPIA Employee under the PPIA Plans with respect to the
Plan year. Notwithstanding Section 7, the Company may choose to delay all or a
portion of any Annual Gainsharing Payment to a PPIA Employee to allow the
Company to calculate the reduction under this Section 8 for the full Plan Year.


9.    Qualification Date; Leave of Absence; Withholding. Unless otherwise
determined by the Committee, and except as expressly provided herein, in order
to be entitled to receive an Annual Gainsharing Payment for any Plan year, the
participant must be an active officer or regular employee of the Company on
November 30 of the Plan year (“Qualification Date”). An individual (i) who is
hired on or after December 1 of any Plan year or (ii) whose employment
terminates for any reason prior to the Qualification Date is not entitled to an
Annual Gainsharing Payment for that Plan year. Annual Gainsharing Payments are
not earned until paid.


Any participant who is on a leave of absence covered by the Family and Medical
Leave Act of 1993, as amended (or equivalent state or local law), the Americans
with Disabilities Act of 1991, as amended (or equivalent state or local law),
personal leave of absence with the approval of the Company, military leave or
short or long-term disability (provided that, in the case of a long-term
disability, the participant is still an employee of the Company) on the
Qualification Date with respect to any Plan year will be entitled to receive an
Annual Gainsharing Payment for such Plan year, calculated as provided in
Paragraphs 3 through 6 above, based on the amount of Paid Eligible Earnings
received by such participant during the Plan year and paid in the manner and at
the times as are described in Paragraph 7 above but subject to Paragraph 16
below.


Progressive shall have the right to deduct from any Annual Gainsharing Payment,
prior to payment, the amount of any taxes required to be withheld by any
federal, state, local or foreign government with respect to such payments.





--------------------------------------------------------------------------------









10.    Non-Transferability. Annual Gainsharing Payments shall be payable only to
the participant or, in the event of the participant’s death, to the
participant’s estate. The right to any Annual Gainsharing Payment hereunder may
not be sold, transferred, assigned or encumbered, voluntarily or involuntarily,
other than by will or the laws of descent or distribution. Nothing herein shall
prevent any participant's interest hereunder from being subject to involuntary
attachment, levy or other legal process.


11.    Administration. The Plan shall be administered by or under the direction
of the Committee. The Committee shall have the authority to adopt, amend, revise
and repeal such rules, guidelines, procedures and practices governing the Plan
as it shall, from time to time, in its sole discretion, deem advisable.


The Committee shall have full authority to determine the manner in which the
Plan will operate, to interpret the provisions of the Plan and to make all
determinations hereunder. All such interpretations and determinations shall be
final and binding on Progressive, all Plan participants, their estates and
beneficiaries and all other parties. No such interpretation or determination
shall be relied on as a precedent for any similar action or decision. No member
of the Committee shall incur any liability for any action taken or omitted, or
any determination made, in good faith with respect to the Plan.


Unless otherwise determined by the Committee, all of the authority of the
Committee hereunder (including, without limitation, the authority to administer
the Plan, select the persons entitled to participate herein, interpret the
provisions thereof, waive any of the requirements specified herein and make
determinations hereunder and to select, approve, establish, change or modify the
Business Units and the Gainsharing formulae, weighting factors, performance
targets and Target Percentages) may be exercised by the Chief Executive Officer
and/or the Chief Human Resource Officer; provided, however, that only the
Committee may take such actions or make such determinations with respect to the
Company’s executive officers. In the event of a dispute or conflict, the
determination of the Committee will govern.


12.    Miscellaneous.


A.
Recoupment. Progressive shall have the right to recoup any Annual Gainsharing
Payment (or an appropriate portion thereof, as hereinafter provided) with
respect to any Plan year paid to a participant hereunder who was an executive
officer of Progressive at any time during such Plan year, if: (i) the Annual
Gainsharing Payment was calculated by reference to the achievement during such
Plan year of certain financial or operating results (which includes, for
purposes hereof, the Performance Factor described in Section 6); (ii) such
financial or operating results were incorrect and were subsequently the subject
of a restatement by Progressive within three (3) years after the date on which
such Annual Gainsharing Payment was paid to the participant; and (iii) the
Annual Gainsharing Payment would not have been paid, in whole or in part, to the
participant if the restated financial or operating results had been known at the
time the payment was made. Such recoupment right shall be available to
Progressive whether or not the participant in question was at fault or
responsible in any way in causing such restatement. In such circumstances,
Progressive will have the right to recover from each such participant for such
Plan year, and each such participant will refund to Progressive promptly upon
demand, the amount by which the Annual Gainsharing Payment paid to such
participant for the Plan year in question exceeded the payment that would have
been made if the Annual Gainsharing Payment had been calculated by reference to
the restated results, without interest; provided, however, that Progressive will
not seek to recover such amounts from any participant who is not a member of the
Executive Team unless the amount due would exceed the lesser of five percent
(5%) of the Annual Gainsharing Payment previously paid or twenty-thousand
dollars ($20,000). Such recovery, at the Committee’s discretion, may be made by
lump sum payment, installment






--------------------------------------------------------------------------------





payments, credits against future Annual Gainsharing Payments or other bonus
payments, credits against any other compensation or other appropriate mechanism.
References in this paragraph to payments and amounts paid shall be deemed to
include amounts deposited into the Deferral Plan as a result of an election by
the participant.


B.
Further Rights. Notwithstanding the foregoing subsection A., if any participant
that was an executive officer at any time during such Plan year engaged in fraud
or other misconduct (as determined by the Committee or the Board, in their
respective sole discretion) resulting, in whole or in part, in a restatement of
the financial or operating results used hereunder to determine the Annual
Gainsharing Payments for a specific Plan year, Progressive will further have the
right to recover from such participant, and the participant will refund to
Progressive upon demand, an amount equal to the entire Annual Gainsharing
Payment paid to such participant for such Plan year plus interest at the rate of
eight percent (8%) per annum or, if lower, the highest rate permitted by law,
calculated from the date that such bonus was paid to the participant.
Progressive shall further have the right to recover from such participant
Progressive’s costs and expenses incurred in connection with recovering such
Annual Gainsharing Payment from the participant and enforcing its rights under
this subsection B., including, without limitation, reasonable attorneys’ fees.
There shall be no time limit on the Company’s right to recover such amounts
under this subsection B., except as otherwise provided by applicable law.
References in this paragraph to payments and amounts paid shall be deemed to
include amounts deposited into the Deferral Plan as a result of an election by
the participant.



C.
Compliance with Law and Exchange Requirements. The Annual Gainsharing Payments
determined and paid pursuant to the Plan shall be subject to all applicable laws
and regulations. Without limiting the foregoing, and notwithstanding anything to
the contrary contained in this Plan, if the SEC adopts final rules under Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act that
require, as a condition to the Company’s continued listing on a national
securities exchange (“Exchange”), that the Company develop and implement a
policy requiring the recovery of erroneously awarded compensation, and such
regulations are applicable to a participant awarded Annual Gainsharing Payments
pursuant to the Plan, then the Annual Gainsharing Payment paid to such
participant (and any payment made to a participant pursuant to a similar plan or
an award under The Progressive Corporation 2017 Executive Annual Incentive Plan)
shall be subject to recoupment by the Company pursuant to the terms of the rules
of the SEC and any applicable Exchange and any policy of the Company adopted in
response to such rules. References in this paragraph to payments and amounts
paid shall be deemed to include amounts deposited into the Deferral Plan as a
result of an election by the participant.



D.
Rights Not Exclusive. The rights contained in the foregoing subsections A.
through C. shall be in addition to, and shall not limit, any other rights or
remedies that the Company may have under any applicable law or regulation.
Nothing contained in subsections A. through C. shall be deemed to limit any
additional legal or equitable rights or remedies the Company may have under
applicable law with respect to any participant who may have caused or
contributed to the Company's need to restate its financial results. If any of
the provisions of subsections A. through C., or any part thereof, are held to be
unenforceable, the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, said provision
shall then be enforceable.






--------------------------------------------------------------------------------









13.    Termination; Amendment. The Plan may be suspended, terminated, amended or
revised, in whole or in part, at any time and from time to time by the
Committee, in its sole discretion.


14.    Unfunded Obligations. The Plan will be unfunded and all payments due
under the Plan shall be made from Progressive's general assets.


15.    No Employment Rights. Nothing in the Plan, and no action hereunder, shall
be construed as conferring upon any person the right to remain a participant in
the Plan or to remain employed by Progressive, nor shall the Plan limit
Progressive's right to discipline or discharge any of its officers or employees
or change any of their job titles, duties, authority or compensation, at any
time and without assigning a reason therefor.


16.    Set-Off Rights. Progressive shall have the unrestricted right to set off
against or recover out of any Annual Gainsharing Payment or other sums owed to
any participant under the Plan any amounts owed by such participant (including
pursuant to Section 12) to Progressive.


17.    Misconduct. No Participant shall have the right to receive any portion of
any Annual Gainsharing Payment if, prior to such payment being made,
Participant’s employment is terminated as a result of any action or inaction
that, under Progressive’s employment practices or policies as then in effect,
constitutes grounds for immediate termination of employment, as determined by
Progressive (or, in the case of an executive officer, the Committee) in its sole
discretion. In addition, no participant who is a member of the Executive Team
shall have the right to receive any Annual Gainsharing Payment if, prior to such
payment being made, participant’s employment is terminated by Progressive for
Cause, or if there occurs any action or inaction that constitutes grounds for
termination for Cause or otherwise constitutes grounds for immediate termination
of employment under the Company’s employment practices or policies as then in
effect, as determined by the Committee in its sole discretion. For purposes of
this Section 17, Cause shall mean a felony conviction of a participant or the
failure of a participant to contest prosecution for a felony; a participant’s
willful misconduct or dishonesty, any of which, in the judgment of the
Committee, is harmful to the business or reputation of Progressive; or any
material violation (in the judgment of the Committee) of any of the provisions
of the Company’s Code of Business Conduct and Ethics or the Chief Executive
Officer/Senior Financial Officer’s Code of Ethics (if applicable to the
participant), or any confidentiality agreement, non-solicitation agreement,
non-competition agreement or other agreement between the participant and
Progressive.


18.    Employees Subject to Foreign Jurisdictions. To the extent the Committee
deems it necessary, appropriate or desirable to comply with foreign law or
practice or taxation and to further the purposes of the Plan, the Committee may,
without amending the Plan, exclude any employee not temporarily or permanently
residing in the United States from participating in the Plan or establish rules
applicable to Annual Gainsharing Payments to participants who are foreign
nationals or foreign residents, are employed outside the United States, or both,
including rules that differ from those set forth in this Plan.


19.    Section 409A. Payments under the Plan are intended to be exempt from
Section 409A because no legally binding right to any Annual Gainsharing Payment
arises until the payment date, and, in the alternative, because any payment is a
short term deferral under Section 409A; the Plan shall be administered and
interpreted accordingly. Notwithstanding any provision of the Plan to the
contrary, if the Committee determines that any payment under the Plan may
constitute deferred compensation subject to Section 409A, the Committee may take
any actions necessary to preserve the intended tax treatment of the benefits
provided with respect to such payment. Any benefit under the Plan that is
subject to Section 409A because deferred pursuant to the terms of the Deferral
Plan shall be paid according to the terms of such plan.





--------------------------------------------------------------------------------









20.    Prior Plans. This Plan supersedes all prior plans, agreements,
understandings and arrangements regarding bonuses or other cash incentive
compensation payable to participants by, or due from, Progressive with respect
to 2019 and future Plan years (other than the PPIA Plans, “stand-up” bonuses
provided to employees of ARX Holding Corp. and its downstream subsidiaries and
affiliates (“ARX”) and commissions provided to ARX employees involved in agency
operations). Without limiting the generality of the foregoing, this Plan
supersedes and replaces The Progressive Corporation 2018 Gainsharing Plan (the
"Prior Plan”), which is and shall be deemed to have terminated on the last day
of the Company’s 2018 fiscal year (the "Prior Plan Termination Date"); provided,
however, that (i) any bonuses or other sums earned and payable under the Prior
Plan with respect to any Plan year ended on or prior to the Prior Plan
Termination Date shall be unaffected by such termination and shall be paid to
the appropriate participants when and as provided thereunder, and (ii) any
provisions regarding recoupment of payments from executive officers and the
administrative and interpretive authority of the Committee, the Chief Executive
Officer and the Chief Human Resource Officer under the Prior Plan shall survive
such termination.


21.    Effective Date. This Plan is adopted, and is to be effective, as of the
first day of Progressive’s 2019 fiscal year. This Plan shall be effective for
the 2019 Plan year and for each Plan year thereafter unless and until terminated
by the Committee.


22.    Governing Law. This Plan shall be governed by, and interpreted and
construed in accordance with, the laws of the State of Ohio applicable to
contracts made and performed wholly within such state by residents thereof.





